DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “torsion spring” and the “locking device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 87,110,120,140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP S593541 A).
Regarding claim 1, Takashi discloses a manually operable control device for operating at least one actuator of a vehicle, comprising: a manually operable control lever element 142 that is displaceable from a default position by means of a rotation about a first axis or about a second axis, wherein a degree or a direction of a corresponding displacement of the control lever element is detectable by means of a sensor device (VRx1, VRy1), further comprising at least one first actuator device with a first drive unit 154 and a first output unit 148, wherein, by means of the first actuator device, the first axis can be acted upon with a first torque, as well as a second actuator device with a second drive unit 154 and a second output unit 148 (see Fig. 4a), wherein, by means of the second actuator device, the second axis can be acted upon with a second torque, and wherein the first output unit is rotatably mounted about the first axis and the second output unit is rotatably mounted about the second axis. See Fig. 4a.
Regarding claim 2, Takashi discloses the manually operable control device according to claim 1, wherein the first actuator device and the second actuator device each form a motor/gear combination (154,148) with each comprising the first or second output unit designed as a planetary gear and the first or second drive unit designed as an electric motor. See Fig. 4a.
Regarding claim 4, Takashi discloses the manually operable control device according to claim 1, wherein a first guide element being 143 arranged at a lower end of the control lever element 142, said first guide element being rotatably mounted about the second axis and forming a first slotted guide, by means of which the rotation of the control lever element about the first axis is limitable to a specific first angle range. See Fig. 4a.
Regarding claim 5, Takashi discloses the manually operable control device according to claim 4, wherein the first guide element 143 forms a bearing for a rotary mounting of the lower end of the control lever element. See Fig. 4a.
Regarding claim 6, Takashi discloses the manually operable control device according to claim 1, wherein a second guide element 143 is arranged between the lower end of the control lever element 142 and an upper end of the control lever element, said second guide element being rotatably mounted about the first axis and forming a second slotted guide, by means of which the rotation of the control lever element about the second axis being limitable to a specific second angle range. See Fig. 4a.
Regarding claim 7, Takashi discloses the manually operable control device according to claim 4, wherein the first output unit 148 and the first guide element 143 or the second output unit and the second guide element are each connected by means of a web element 146.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Hagedorn (US 2013/0252781 A1).
Regarding claim 3, Takashi discloses the manually operable control device according to claim 2, wherein the planetary gear formed by means of the first or the second output unit includes a sun gear 149a, arranged in alignment with and rotatably mounted about one of the first axis or the second axis and multiple planet wheels 148 radially arranged between and intermeshed with the sun gear. Takashi lacks an annulus gear radially surrounding the sun gear. Hagedorn teaches the use of an annulus gear in a planetary gear system, in order to form a gear housing in one piece with internal gears. See par. 14. Therefore it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to add an annulus gear radially surrounding the sun gear, in the device of Takashi, as taught by Hagedorn, in order to form a gear housing in one piece with internal gears.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Koschke (US 8,100,030 B2).
Regarding claim 8, Takashi discloses the manually operable control device according to claim 1. Takashi lacks the explicit disclosure of a multi-part housing within which the first actuator device, the second actuator device, the first guide element or the second guide element are arranged. Koschke teaches the use of a multi-part housing 18, in order to provide a bearing frame for a joystick. Koschke, col. 3, lines 21-31. See also Fig. 1, shown below. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to provide a multi-part housing within which the first actuator device, the second actuator device, the first guide element or the second guide element are arranged, in the device of Takashi, as taught by Koschke, in order to provide a bearing frame for the joystick.

    PNG
    media_image1.png
    330
    707
    media_image1.png
    Greyscale

Regarding claim 9, Takashi discloses the manually operable control device according to claim 1. Takashi lacks the explicit disclosure of at least one passive reset device provided for the first axis and/or the second axis, said passive reset device can be acted upon by a force when the control lever element is displaced, the control lever element being returnable to the default position by means of the force. Koschke teaches the use of such a reset device 42, in order to reset the joystick when no force is exerted on it. Koschke, col. 4, lines 10-34. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include at least one passive reset device provided for the first axis and/or the second axis, said passive reset device can be acted upon by a force when the control lever element is displaced, the control lever element being returnable to the default position by means of the force, in the device of Takashi, as taught by Koschke, in order to reset the joystick when no force is exerted on it.
Regarding claim 10, the device of Takashi in view of Koschke comprises the manually operable control device according to claim 9, wherein the passive reset device includes a torsion spring element, arranged about the first or the second axis and connected to the first guide element or the second guide element. See Koschke, col. 4, lines 31-34.
Regarding claim 11, the device of Takashi in view of Koschke comprises the manually operable control device according to claim 9, wherein the passive reset device comprising a flat membrane element (leaf springs 42 – see Koschke, col. 4, lines 10-30) arranged, at least in the default position of the control lever element perpendicular to a longitudinal extension of the control lever element and connected with the housing and the lower end of the control lever element in a biased manner.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Kornelson (US 2014/0251070 A1).
Regarding claim 12, Takashi teaches everything claimed, except Takashi lacks the explicit disclosure of a locking device that can be brought into engagement with the control lever element and by means of which a displacement of the control lever element about at least one of the axes can be mechanically limited. Kornelson teaches the use of such a locking device 30, in order to allow hands-free use of a joystick. Kornelson, par. 29. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to add of a locking device that can be brought into engagement with the control lever element and by means of which a displacement of the control lever element about at least one of the axes can be mechanically limited, to the device of Takashi, as taught by Kornelson, in order to allow hands-free use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759